Citation Nr: 1117714	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945 and from September 1951 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In March 2011, a hearing was held before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for service-connected right ear hearing loss is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss was incurred in, or caused by, his military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for left ear hearing loss.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from left ear hearing loss due to noise exposure in service from regular exposure anti-aircraft cannon fire and small arms fire without hearing protection.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, however, the medical evidence does not support a finding of compensable hearing loss within a year of separation from service such that this presumption is not applicable to this appeal. 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The audiometric data from the Veteran's November 2006, September 2007, and June 2009 VA examinations, and two private audiograms, dated August 1994 and March 2007, all show that the Veteran has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  In all cases, his auditory thresholds at the higher frequencies are 40 decibels or greater.  Therefore, the existence of a present hearing loss disability is shown.

The Veteran's service records also show that he was exposed to noise from anti-aircraft weapons as a gunner aboard an aircraft carrier, as well as small arms fire.  Specifically, the Veteran asserts that he fired 20 mm anti-aircraft cannons, 5 inch 38 caliber cannons, and quad-mounted 40 mm cannons, as well as an M-1 rifle, 45 caliber handguns, and 38 caliber pistols.  He also asserts that his ship, the U.S.S. Wasp, was attacked with 500 pound bombs and machine gun fire.  The Veteran's DD-214 lists his military specialty as "AA MG Crewman 606," showing that he operated anti-aircraft machine guns.  His discharge papers show that he regularly participated in action against the enemy in the Pacific Theater.  The claims folder also contains a Letter of Commendation from a U.S. Marine Corps Colonel to the Veteran, awarded by the Commanding Officer of the U.S.S. Wasp, for "outstanding performance while stationed as a 20 mm Gunner on a large aircraft carrier participating in operations against the enemy."  Therefore, as the Veteran's assertions are completely corroborated by his service records, the Board finds that his statements are credible and that he was exposed to noise in service from anti-aircraft cannon and small arms fire.  

With regard to the existence of any link between the Veteran's noise exposure in service and his current left ear hearing loss disability, there are several conflicting medical opinions of record.  As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether valid medical analysis was applied to the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In November 2006, the Veteran was provided with a VA examination pursuant to his previous claim for service connection for right ear hearing loss, which was granted in a January 2007 rating decision.  The examiner reviewed the Veteran's history of noise exposure and noted the considerable amount of noise exposure in service and the lack of occupational or recreational noise exposure after service.  Additionally, the examiner noted that the Veteran suffered a right ear infection in service and an incident of head trauma that required one week of hospitalization.  The examiner reviewed the Veteran's medical records, including his service treatment records, and noted that right ear high-frequency hearing loss was present at separation while, conversely, left ear hearing was normal at separation.  As a result, the examiner concluded that the Veteran's left ear hearing loss was not related to service based on the Institute of Medicine study published in September 2005 finding that there is no delayed onset of hearing loss related to military acoustic trauma.  A second examination was conducted by the same examiner in September 2007, and the same opinion was again provided.

In March 2007, the Veteran obtained a differing opinion from the Central Florida Speech and Hearing Center from a VA audiologist working in his private capacity.  See March 2007 Audiological Examination (signed "Gregory J. Spirakis, Au. D., CCC-A, VAMC Bay Pines C&P Audiologist"); June 2009 VA examination report (explaining that the Central Florida Speech and Hearing Center is a private facility).  The audiologist reviewed the Veteran's symptoms and history of military noise exposure and lack of occupational or recreational noise exposure.  The report also notes that the Veteran was always positioned with the cannon to his right side in service, which the Veteran speculated may be the reason for the greater degree of hearing loss in his right ear.  Contrary to the history taken at the November 2006 VA examination, the report states that the Veteran has no history of ear infections.  The audiologist provided the opinion that "it does appear as likely as not that the Veteran's bilateral hearing loss and secondary tinnitus began during military service."  The reasoning provided is that the strict high frequency nature of the Veteran's hearing loss and high frequency tinnitus is extremely consistent with the Veteran's military service.  The audiologist also noted the Veteran's lack of occupational noise exposure.

The Veteran was provided with an additional VA examination with a different audiologist in June 2009.  The examiner reviewed the Veteran's history of military noise exposure and the documents in the claims folder indicating his extensive combat history.  The examiner also noted the Veteran's lack of occupational noise exposure, but, in contrast the examination reports described above, also notes a history of recreational noise exposure from unprotected gun shooting while hunting.  As with the March 2007 opinion, the Veteran denied any history of ear infection.  The examiner provided the opinion that the Veteran's left ear hearing loss is less likely than not caused by or a result of his military acoustic trauma because (1) the Veteran's service treatment records showed normal left ear hearing at separation, (2) the March 2007 opinion was given without the benefit of claims folder review, particularly with regard to the separation examination, and (3) the Institute of Medicine 2005 study stated that there was scientific evidence to support delayed onset of noise induced hearing loss. 

At the outset, the Board notes that all three audiologists have attained doctoral degrees, such that there level of education and training is roughly equivalent.  However, as noted by the June 2009 VA examiner, the March 2007 opinion was given without awareness of the audiometric data recorded on his separation examination showing high frequency hearing loss in the right ear and normal hearing levels for the left ear.  Additionally, the Veteran omitted his history of recreational noise exposure, later reported to the June 2009 VA examiner.  The Board does not find the unavailability of the claims folder to be of particular relevance, but the absence of two critical medical facts from the history provided in the March 2007 opinion weighs against its probative value.  However, the June 2009 VA examiner was asked to reconcile the opinion provided with the March 2007, and the examination report does not address the March 2007 audiologist's contention that the nature of the Veteran's high frequency hearing loss is suggestive of acoustic trauma.  Additionally, the detailed review of the Veteran's relevant medical history in the June 2009 examination report does not include the August 1994 audiogram, showing high frequency left ear hearing loss.  Lastly, neither the November 2006 or June 2009 VA examiner explained the apparent discrepancy between the opinion that right ear hearing loss was caused by service when the post-service data prior to 1976 shows hearing within normal limits while also opining that the evidence did not support the delayed onset of left ear hearing loss due to the findings of the Institute of Medicine's 2005 study.

As such, the Board finds that all three medical opinions are given by experts and provide sufficient reasoning, but upon evaluation of the reasoning provided it is apparent that all three opinions contain apparent flaws with regard to the facts and data relied upon or the application of principles and methods to the available data.  As such, the evidence is evenly balanced as to whether the Veteran's left ear hearing loss is related to the noise exposure from cannon and small arms fire that he experienced in service.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Gilbert, 1 Vet. App. at 53.  As such, resolving all doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted.  Id.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Unfortunately, the Board cannot adjudicate the Veteran's claim for an increased rating for service-connected right ear hearing loss at this time as a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his March 2011 hearing, the Veteran and his wife asserted that his hearing has gotten worse since his June 2009 VA examination.  The Veteran is competent to testify to worsening hearing loss, Charles v. Principi, 16 Vet. App 370, 374 (2002), and the Board finds that his assertion is credible.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected right ear hearing loss.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).

Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss, dated since May 2009.

Finally, because the grant of service connection for left ear hearing loss afforded the Veteran in the decision above may result in a change in his hearing loss disability evaluation, the Board finds that the Veteran's right ear hearing loss evaluation claim is inextricably intertwined with the assignment of an initial evaluation for left ear hearing loss.  In other words, VA has yet to evaluate bilateral hearing loss - the Veteran having just been granted entitlement to service connection for hearing loss of the left ear.  Therefore, a decision on the right ear hearing loss increased rating claim will be deferred pending implementation of the Board's decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Implement the Board's above decision awarding service connection for left ear hearing loss.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to hearing loss from the VA Medical Center in Bay Pines, Florida, dated since May 2009.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.		

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim for an increased rating for hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


